PER CURIAM.
In this dissolution-of-marriage proceeding the decree entered in June of 1975 ordered the father to pay $100 per month support for each of five children, and $100 per month for three years as spousal support. About a year later the father, contending a change of circumstances, moved to modify by deleting the spousal support and reducing the amount of child support by half. The trial court denied the motion, saying in effect that while there had undoubtedly been some change of circumstances they were of the father’s own making. We find that the conditions which the father alleges constitute a change of circumstances were contemplated at the time of the entry of the original decree, and that there is no equitable basis for modification.
Affirmed. No costs to either party.